Citation Nr: 1022737	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-08 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack






INTRODUCTION

The Veteran served on active duty from February 1944 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 rating decision in which the RO denied 
service connection for PTSD.  In April 2005, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in December 2005, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2006.

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge at the RO.  A September 2008 
letter informed him that his hearing was scheduled for 
October 2008.  However, in correspondence received in 
September 2008, the Veteran withdrew his hearing request.

In February 2009, the Board remanded the Veteran's claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued to deny the claim, as 
reflected in a March 2010 supplemental SOC (SSOC) and 
returned the matter to the Board for further appellate 
consideration.

In May 2010, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

As a final preliminary matter, the Board notes that, while 
the RO originally characterized the psychiatric claim as one 
for service connection for PTSD, the record reflects other 
psychiatric diagnoses.  Given that, consistent with the 
recent decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Board has recharacterized this claim as reflected 
on the title page.  Given the Board's favorable disposition 
(as explained in more detail below), the Veteran is not 
prejudiced by the Board's characterization of the appeal is 
this regard.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran's claimed participation in the Battle of 
Mindanao during his service has been conceded by VA.  

3.  While the weight of the medical opinion evidence 
indicates that the Veteran does not meet the diagnostic 
criteria for PTSD, it reflects that he has anxiety disorder 
based, at least in part, on his participation in the Battle 
of Mindanao.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for anxiety disorder are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The Veteran has claimed several in-service stressors, one of 
which-participation in the Battle of Mindanao-has been 
verified.  VA has conceded the occurrence of this in-service 
stressor, as March to August 1945 deck logs, provided by the 
National Archives, indicate that the Veteran's ship was on 
patrol in the Philippine islands, and may have participated 
in the Battle of Mindanao, between March and June 1945. 

Pertinent to the matter of service connection for PTSD, the 
remaining question is whether the question that remains, 
however, is whether the Veteran actually has PTSD as a result 
of his verified stressor-a question which comprises the 
first and second requirements of 38 C.F.R. § 3.304(f).

Diagnoses of PTSD must be rendered in accordance with the 
diagnostic criteria for the condition set forth in the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See 38 
C.F.R. § 4.125 (noting that VA has adopted the nomenclature 
of the DSM-IV) (2009)).  Here, there is conflicting medical 
opinion evidence as to whether the Veteran meets the DSM-IV 
criteria for a diagnosis of PTSD.

In July 2004, the Veteran had a VA PTSD consultation with a 
VA clinical psychologist.  At that time, the Veteran 
reported, among other things, having war-related nightmares, 
problems with depression, poor memory, concentration, and 
hyperdistractibility.  The Veteran denied experiencing any 
such symptoms prior to entering the military, that he began 
having nightmares approximately 10 years after his discharge 
from service, and that his symptoms became worse after 9/11.  
The Veteran also reported that he served aboard the PC-595 in 
the Pacific during World War II, that his ship was "nothing 
but guns and ammo," and that he was in the Sebu, Manus, and 
Okinawa campaigns, and witnessed kamikaze planes hit ships 
and cause explosions.  After examining the Veteran, the VA 
clinical psychologist stated that there was evidence 
indicating symptom clusters of intrusive experiences and 
autonomic hyperarousal, but that defensive avoidance symptoms 
were not clearly indicated at the time, and that, 
consequently, a diagnosis of PTSD could not be ruled out at 
that time, but that PTSD treatment was not yet applicable 
because an assessment was not yet complete.

A February 2005 treatment note by the same VA clinical 
psychologist who conducted the June 2004 assessment contains 
the opinion that, based on the available evidence, the 
Veteran met the DSM-IV criteria for chronic, delayed-onset 
PTSD.  The psychologist also opined that the disability was 
most likely caused by or a result of the Veteran's combat 
experiences.  At that time, the Veteran reported combat 
experience, including providing fire support during the 
invasion of Mindanao in the Philippines, and that, although 
he could not see the action because he was confined to the 
engine room, he recalled hearing much of the fighting.  

An April 2005 VA treatment note from a VA physician indicates 
that the Veteran reported some combat duty in the South 
Pacific at Sebu, Manus, and Okinawa, and that, during the 
battles, he was mostly down below, but could hear the 
gunfire.  The Veteran also reported that his ship had had a 
couple of near misses but was never sunk, that he witnessed 
some ships get sunk, and that his ship, on one occasion, 
rescued a couple of men from another ship.  The Veteran was 
diagnosed by the physician as having PTSD.  

The Veteran was afforded a VA examination in connection with 
his claim in January 2010.  The report of that examination 
indicates that the Veteran had combat experience in April 
1945, in the Battle of Mindanao, and that he reported feeling 
intense fear and feelings of helplessness and horror during 
this experience.  The VA examiner noted memorandum in the 
claims file indicating that the Veteran's involvement in the 
Battle of Mindanao had been verified and conceded by VA.  The 
examiner noted the PTSD symptoms of recurrent distressing 
dreams of the stressful event, efforts to avoid thoughts, 
feelings, or conversations associated with the trauma, 
difficulty falling and staying asleep, irritability or 
outbursts of anger, hypervigilance, exaggerated startle 
response, and, according to his wife, social withdrawal.  The 
examiner also noted that the disturbances did not cause 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  The 
VA examiner stated that the Veteran did not meet the full 
criteria for PTSD, noting that the Veteran's anxiety symptoms 
caused only mild distress and did not significantly impair 
functioning.

Quantitative psychometric assessment conducted during that 
examination indicated that the Veteran met the DSM-IV 
Criterion B and Criterion D for PTSD, but not Criterion C.  
The examiner concluded that the Veteran did not meet the DSM-
IV criteria for a diagnosis of PTSD, and assigned the Veteran 
an Axis I assessment of anxiety disorder, not otherwise 
specified, with an Axis IV assessment of having served on a 
ship during World War II and nearly drowning and being washed 
overboard while in service.  The examiner commented that the 
Veteran's current symptomatology did not meet criteria for 
PTSD, but that he was noting some symptoms of anxiety, which 
were reportedly mild in severity, and that the Veteran denied 
significant impairment in functioning.  When prompted to 
describe what the Veteran's diagnosed anxiety disorder was 
"due to or a result of," the VA examiner listed the 
Veteran's claimed in-service stressors, including his 
verified stressor of involvement in the Battle of Mindanao in 
1945, stating that the Veteran traced his mental health 
problems to such in-service traumas. 

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board finds that the weight of the medical 
opinion evidence establishes that the Veteran does not meet 
the diagnostic criteria for PTSD.

As indicated in February 2005, a VA clinical psychologist 
concluded that the Veteran met the DSM-IV criteria for 
chronic, delayed-onset PTSD-without actually specifying how 
the criteria were met-and  in April 2005, a VA physician 
diagnosed PTSD.  Both of these diagnoses of PTSD were 
generally based on the Veteran's reported combat experience, 
which included being confined in the engine room below but 
hearing the fighting and gunfire, which the Veteran has 
consistently related to his combat experience in Mindanao.  
However, neither examiner identified any medical, evidentiary 
or other basis for the diagnosis.

By contrast, the January 2010 VA examiner concluded that the 
Veteran did not meet the DSM-IV criteria for a diagnosis of 
PTSD, based on psychological testing revealing that the 
Veteran did not meet the DSM-IV Criterion C.  See DSM-IV, p. 
210 (Criterion C includes persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness not present before the trauma, as indicated by 
three or more specified symptoms).  The Board accepts this 
opinion as more persuasive evidence on the diagnosis 
question, based as it was on psychological testing results 
and supported by clearly-stated rationale.   

Notwithstanding the above, the Board emphasizes that the 
January 2010 VA diagnosed anxiety disorder, and appeared to 
relate such disorder, at least in part, to the Veteran's 
service.  When prompted to describe what the Veteran's 
diagnosed anxiety disorder was "due to or a result of," the 
VA examiner actually listed the Veteran's claimed in-service 
stressors, including his verified stressor of involvement in 
the Battle of Mindanao in 1945.  Moreover, in diagnosing the 
Veteran as having anxiety disorder, the January 2010 VA 
examiner listed the Veteran's service on a ship during World 
War II as one of his psychosocial and environmental problems.  
See DSM-IV, p. 35 (an Axis IV assessment indicates 
"Psychosocial and Environmental Problems").  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Given the totality of the evidence, and resolving all 
reasonable doubt on the question of medical nexus in the 
Veteran's favor, the Board finds that the criteria for 
service connection for anxiety disorder are met.



ORDER

Service connection for anxiety disorder is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


